 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT 
 9                             EASTERN DISTRICT OF CALIFORNIA
10    SCOTT JOHNSON,                                 Case: 2:18‐CV‐00599‐JAM‐KJN
11                Plaintiff,                         ORDER 
12       v.
13
      MARK S. DWELLEY, in individual and 
14    representative capacity as trustee of 
      the Mark S.  and Jeanette M. Dwelley 
15    Trust; JEANETTE M. DWELLEY, in 
      individual and representative capacity 
16    as trustee of the Mark S.  and Jeanette 
      M. Dwelley Trust; GLENN 
      STONEBARGER,  in individual and 
17    representative capacity as trustee of 
      the Glenn Stonebarger and Jeannie 
18    Stonebarger Family Trust;  
      JEANNIE STONEBARGER,  in individual 
19    and representative capacity as trustee 
      of the Glenn Stonebarger and Jeannie 
20    Stonebarger Family Trust; ROY 
      GHIGGERI, in individual and 
21    representative capacity as trustee of 
      the Roy Ghiggeri and Angela Ghiggeri 
22    Family Trust; ANGELA GHIGGERI, in 
      individual and representative capacity 
23    as trustee of the Roy Ghiggeri and 
      Angela Ghiggeri Family 
24    Trust;STARBUCKS CORPORATION, a 
      Washington Corporation; and Does 1‐
25    10,
26                Defendants.
27
28                                         ORDER 



                                                 1

     Joint Stipulation for Dismissal             Case: 2:18-CV-00599-JAM-KJN
 1
              Pursuant to the parties stipulation, defendants Mark S. Dwelley; Jeanette 
 2
     M.  Dwelleyt;  Glenn  Stonebarger;  Jeannie  Stonebarger;  Roy  Ghiggeri  and  Angela 
 3
     Ghiggeri are hereby ordered dismissed with prejudice.    
 4
 5
     Dated:   4/29/2019                                                          /s/ John A. Mendez___________ 
 6                                                                               HONORABLE JOHN A. MENDEZ 
 7                                                                             UNITED STATES DISTRICT JUDGE 
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                             2

     Joint Stipulation for Dismissal                          Case: 2:18-CV-00599-JAM-KJN
